Citation Nr: 1701180	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  14-42 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for lumbar spine degenerative disc disease.

4.  Entitlement to service connection for a right hand disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1993 to September 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2012, December 2013 and May 2014 rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  A November 2014 rating decision increased the rating for PTSD to 70 percent, effective September 24, 2013. 

The issues of whether new and material evidence has been received to reopen a claim of service connection for a left knee disability and service connection for bursitis have been raised by the record (in a November 2016 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues seeking service connection for shin splints, an increased rating for PTSD, and a TDIU rating are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In August 2015, prior to the promulgation of a decision in the matters, the appellant withdrew his appeals seeking service connection for a right hip disability, right hand arthritis, lumbar spine degenerative disc disease and a left knee disability; there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to the claims seeking service connection for a right hip disability, right hand arthritis, lumbar spine degenerative disc disease and a left knee disability; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. §  20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record during a hearing.  C.F.R. § 20.204.

In an August 2015 statement, the Veteran expressed his intent to withdraw his appeals seeking service connection for a right hip disability, right hand arthritis, lumbar spine degenerative disc disease and a left knee disability.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in such matters.


ORDER

The appeals seeking service connection for a right hip disability, right hand arthritis, lumbar spine degenerative disc disease and a left knee disability are dismissed.


REMAND

The Veteran seeks service connection for shin splints and states that they were caused or aggravated by his service-connected right knee disabilities.  There is conflicting medical evidence in the matter which must be reconciled.  A Disability Benefits Questionnaire shows that the Veteran had a stress fracture of the right lower extremity (noted as seen on 2007 right knee magnetic resonance imaging).  In February 2016, a VA physician opined (without providing rationale) that he believed that the Veteran's right leg shin splints were secondary to the patellofemoral syndrome and subluxation of the right knee.  

Regarding the claim for an increased rating for PTSD, in June 2015 a VA provider found that the Veteran's PTSD prevented him from finding or engaging in substantial, gainful activities; he stated that PTSD limited the Veteran in being in crowds and being employed.  On August 2015 VA examination, the Veteran stated he stayed home most of the time.  While he denied suicidal or homicidal ideation, he reported ongoing passive thoughts of death.  The examiner concluded the Veteran had occupational and social impairment with reduced reliability and productivity.  VA outpatient treatment records show that in March 2016, the Veteran was seen in the mental health clinic and reported chronic suicidal ideation.  It was noted he lived alone and had a very limited support system.  

At the January 2016 hearing before the undersigned the Veteran testified that he had participated in VA vocational rehabilitation in 2014.  His vocational rehabilitation records are not associated with the record before the Boards.  As they are likely to contain information bearing on his employability, and are constructively of record, they must be secured.  He also stated that he had a pending claim for Social Security Administration (SSA) disability benefits; SSA records likewise are constructively of record, and must be secured..  

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record the Veteran's VA vocational rehabilitation records and updated records of his VA psychiatric treatment.

2.  The AOJ should also secure for the record the SSA determination on the Veteran's claim for SSA disability benefits, and the records considered in connection with the determination.

3.  The AOJ should thereafter arrange for an orthopedic examination of the Veteran to ascertain the likely etiology of his shin splints, to specifically include whether it is at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated (the opinion must address aggravation) by his service connected right knee patellofemoral syndrome and subluxation.  

The examiner must explain the rationale for the opinion in detail, to include comment on the (conflicting) opinions already in the record in the matter.  

4.  If appropriate, based on the additional evidence received (i.e., if records received pursuant to the development sought above suggest, but do not adequately, for rating purposes, show that the Veteran's psychiatric disability has increased in severity or that his service connected disabilities may preclude him from being employed, the AOJ should arrange for a psychiatric examination of the Veteran to assess the severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner should comment on all restrictions on occupational and daily activity function limitations that are due to the PTSD.

The examiner should include rationale with all opinions.

5.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


